Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           In the reply filed 11/15/2021, Applicant has amended Claims 289-292, 294, 296-297, and 301-302, canceled claims 293, 298-299, 304-324, and 326-332, and added new claims, Claims 333-338.  
Claims 289-292, 294-297, 300-303, 325, and 333-338 are under consideration. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2021 was filed after the mailing date of the non-final Office action on 8/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Withdrawn Claim Objections
	The objection to Claim 325 has been withdrawn due to applicant’s amendment.


Claim Objections
Claims 290, 336-338 are objected to because of the following informalities:
In regard to claim 290, instant claims recites the gene “PDCDI”, which should be indicated as “PDCD1”.
In regard to claims 336-338, instants claims are objected to as having duplicate SEQ ID NOs. Specifically, SEQ ID NO:1539 appears to be identical to SEQ ID NO:1548, and SEQ ID NO:1540 appears to be identical to SEQ ID NO:1549, and SEQ ID NO: 1541 appears to be identical to SEQ ID NO: 1566. 
Appropriate correction is required.


Allowable subject matter
Claims 336-338 comprise allowable subject matter. Specifically, gRNA comprising the target sequence of SEQ ID NOs: 1539-1566 appear to free from the prior art.


Withdrawn 35 USC § 102 
The prior rejection of Claims 289, 291-295, 300-303 under 35 U.S.C. 102(a)(2) as being anticipated by Rao et al., (US 2020/0352999, filed 11/21/2018, with priority to 62/589,562 filed 11/22/2017) is withdrawn in light of Applicant’s amendment of Claim 289 to require the immune cell to be a TIL, which is a limitation Rao does not anticipate.


Withdrawn 35 USC § 103 
The prior rejection of Claim 290 under 35 U.S.C. 103 as being unpatentable over Rao et al., (US 2020/0352999, filed 11/21/2018, with priority to 62/589,562 filed 11/22/2017), in view of Scharenberg et al., (US 2018/0119174, filed 5/12/2016) and Wherry et al., (2021/0071139, filed 10/26/2018, with priority to 62/578,234 filed 10/27/2017) is withdrawn in light of Applicant’s amendment of Claim 289 to require the immune cell to be a TIL.

The prior rejection of Claims 296 and 297 under 35 U.S.C. 103 as being unpatentable over Rao et al., (US 2020/0352999, filed 11/21/2018, with priority to 62/589,562 filed 11/22/2017), in view of Gregory et al., (US 9,597,357, patented 3/21/2017) is withdrawn in light of Applicant’s amendment of Claim 289 to require the immune cell to be a TIL.

The prior rejection of Claim 325 under 35 U.S.C. 103 as being unpatentable over Rao et al., (US 2020/0352999, filed 11/21/2018, with priority to 62/589,562 filed 11/22/2017), in view of Scharenberg et al., (US 2018/0119174, filed 5/12/2016) is withdrawn in light of Applicant’s amendment of Claim 289 to require the immune cell to be a TIL.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 289, 291-292, 294-295, 300-303 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al., (US 2020/0352999, filed 11/21/2018, with priority to 62/589,562 filed 11/22/2017, prior art of record), in view of Gregory et al., (US 9,597,357, patented 3/21/2017, prior art of record)

With respect to claim 289, Rao teaches a modified immune cell comprising reduced expression or function of NR4A3, wherein the reduced expression or function 
In regard to claims 291 and 302, as stated supra, Rao teaches the modified T cell comprising a knock-out of NR4A3, which is an inactivating mutation that reduces the expression or function of NR4A3  ([0017, 0020], Fig. 2 of 62/589,562 priority document).
In regard to claim 292, as stated supra, Rao teaches the modified T cell comprising a knock-out of NR4A3, which eliminates the expression or function of NR4A3 compared to an un-modified or control cell ([0017, 0020] of 62/589,562 priority document).
In regard to claim 294 and 295, Rao teaches the T cells further comprises a CAR ([0021], Fig. 2 of 62/589,562 priority document).
In regard to claim 300, as stated supra, Rao teaches the NR4A3 TKO T cell exhibits at least anti-tumor immune response (Fig. 2).
In regard to claim 301, Rao evidences in their filed application that the effector function of the NR4A3 TKO cell is increased by at least 10% compared to WT non-modified cells (see Fig. 5 of 2020/0352999).
In regard to claim 303, Rao teaches the NR4A3 TKO T cells are administered to a cancer patient, and therefore would have been in a pharmaceutical composition.
However, in regard to claim 289, although Rao discloses “polyclonal tumor infiltrating T cells” as a type of immune cell to be used in cell therapy ([0002] of 62/589,562 priority document), and Rao teaches that the advantage of genetically engineering these cells to lack the NR4A3 transcription factor is so that they “retain function within tumors and promote tumor clearance” ([0015] of 62/589,562 priority document), she does not provide a preferred embodiment of a NR4A3 modified TIL.
Nevertheless, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare NR4A3 modified TILs as suggested by Rao with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so not only because Rao suggests TILs, but also because of the teaching of Gregory et al. (2017). Similar to Rao, Gregory teaches of modified immune cells such as TILs that exhibit enhanced anti-tumor immune responses and resistance to exhaustion by reducing the expression or function of one or more checkpoint genes (col 4-6, Summary, col 16, Overview). In regard to the motivation to choose TILs in particular, Gregory teaches TILs are not only a desirable source of cells because they express TCRs specific for the patients tumor, but also because they show clinical efficacy in treating cancers such as melanoma (col 3, 2nd para.), which is a type of cancer Rao is directed to for T cell therapy (see Detailed Description of 62/589,562 priority document). 
 	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 11/15/2021 are acknowledged.
Applicant argues that instant claims have been amended to require that the immune cell is a tumor infiltrating lymphocytes, which is a limitation the prior art of Rao does not disclose before the effective filing date of instant application.
Applicant's arguments have been fully considered and they are found partially persuasive in so far that the anticipation rejection by Rao has been withdrawn. 


Claims 290, and 333-335 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al., (US 2020/0352999, filed 11/21/2018, with priority to 62/589,562 filed 11/22/2017), in view of  Gregory et al., (US 9,597,357, patented 3/21/2017, prior art of record), as applied to claim 289, in further view of Marson et al., (US 2019/0388469, filed 1/29/2016), and Wherry et al., (2021/0071139, filed 10/26/2018, with priority to 62/578,234 filed 10/27/2017, prior art of record).

As discussed previously, Rao et al. suggest a TIL T cell comprising reduce expression or function of NR4A3 with enhanced effector function.
However, although Rao teaches the reduced expression or function of NR4A3 is to reduce exhaustion of the T cell [0002, 0013, 0015], they are silent with respect to reducing expression of another gene to reduce T cell exhaustion.
Similar to Rao, Marson teaches of modified immune cells that exhibit enhanced effector function. Specifically in regard to claims 290, and 333-335, Marson teaches reducing the expression or function of PDCD1 (alias PD1) comprising a Cas9 protein complexed with a gRNA [0019, 0055, 0059, 0062, 0065, 0088, 0114, 0215, 0232], Figs. 5A, 9, 12, see Examples 2 & 4).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the modified immune cell comprising reduced expression or 
Second, in regard to using a Cas9 protein to do so, Marson teaches that not only does Cas9 system in general provide highly efficient and precise targeting which is required for therapeutic T cell engineering [0162], but the advantage of using the Cas9 protein and gRNA complex in particular is the fast editing action, as well as the limited temporal activity of Cas9 which is safer for therapeutic applications [0158]. Thus, both NR4a3 and PDCD1 modified immune cells exhibited enhanced resistance to exhaustion, and it would have been obvious to combined the two modifications each of which is taught by the prior art to be useful for the same purpose, in order to form a third modified immune cell composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art (MPEP 2144.06, see also In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Furthermore, Wherry et al. also teach of modified immune cells that that exhibit enhanced resistance to exhaustion (p. 49, Description of 62/578,234 priority document), wherein the epigenetic targets of exhaustion include PDCD1 (i.e., PD-1) and NR4a3 (p. 50, 1st para., p. 52, last para. of 62/578,234 priority document). Specifically, Wherry teaches that “simultaneous blockade of multiple inhibitory receptors results in synergistic reversal of T cell exhaustion” (p. 87, 1st para. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 11/15/2021 are acknowledged and have been addressed supra.


Claims 290 and 295 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al., (US 2020/0352999, filed 11/21/2018, with priority to 62/589,562 filed 11/22/2017), in view of  Gregory et al., (US 9,597,357, patented 3/21/2017, prior art of record), as applied to claim 289, in further view of Wherry et al., (2021/0071139, filed 10/26/2018, with priority to 62/578,234 filed 10/27/2017, prior art of record).

As discussed previously, Rao et al. suggest a TIL T cell comprising reduce expression or function of NR4A3 with enhanced effector function.

	As stated supra, similar to Rao, Gregory teaches of modified immune cells such as TILs that exhibit enhanced anti-tumor immune responses and resistance to exhaustion by reducing the expression or function of one or more checkpoint genes (col 4-6, Summary, col 16, Overview). Specifically, in regard to claims 290 and 325, Gregory teaches the modified immune cell further comprises a TALEN targeting PDCD1 (Examples 1, 3 & 4, see Figs. 1 & 2).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the modified immune cell comprising reduced expression or function of NR4a3 with enhanced resistance to exhaustion as taught by Rao and combine reduced expression or function of PDCD1 with a TALEN as taught by Gregory with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, Gregory teaches that TALEN mediated disruption of PDC1 is an efficient method of gene modification and can be done in T cells and provides an enabling disclosure for doing so (Examples 1, 3 & 4, see Figs. 1 & 2). Furthermore, Gregory teaches that TILs in particular suffer from PDCD1 induced exhaustion (col 3, 2nd para.). Thus, both NR4a3 and PDCD1 modified immune cells would exhibit enhanced resistance to exhaustion, and it would have been obvious to combined the two modifications each of which is taught by the prior art to be useful for the same purpose, in order to form a third modified immune cell composition to be used for the very same purpose.... [T]he idea of combining them flows logically from st para., p. 52, last para. of 62/578,234 priority document). Specifically, Wherry teaches that “simultaneous blockade of multiple inhibitory receptors results in synergistic reversal of T cell exhaustion” (p. 87, 1st para. of 62/578,234 priority document). Accordingly, PDCD1 and NR4a3 share a biological nexus with respect to being epigenetic targets that regulate immune cell exhaustion, and the successful targeting of the PDCD1 and NR4a3 individual to enhance T cell resistance to exhaustion would have made it predictably obvious in making and using a modified immune cell resistant to exhaustion with both PDCD1 and NR4a3 having reduced expression or function. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 11/15/2021 are acknowledged and have been addressed supra.


Claims 296 and 297 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al., (US 2020/0352999, filed 11/21/2018, with priority to 62/589,562 filed 

As discussed previously, Rao et al. suggest a TIL T cell comprising reduce expression or function of NR4A3 with enhanced effector function.
However, although Rao teaches the modified immune cells comprise an exogenous transgene encoding a CAR [0002, 0013-0015], they are silent with respect to the CAR further comprising a co-stimulatory molecule.
	As stated supra, similar to Rao, Gregory teaches of modified immune cells such as TILs that exhibit enhanced anti-tumor immune responses and resistance to exhaustion by reducing the expression or function of one or more checkpoint genes (col 4-6, Summary, col 16, Overview). Specifically, in regard to claims 296-297, Gregory teaches the modified immune cell further comprises a CAR and a 4-1BB costimulatory molecule (col 15, last two para.).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the modified immune cell comprising a CAR as taught by Rao and combine a 4-1BB costimulatory molecule as taught by Gregory with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Gregory because the co-stimulatory molecule enhances long-term survival of T lymphocytes (col 15, last para). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 11/15/2021 are acknowledged and have been addressed supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/Examiner, Art Unit 1633